By JUDGE ROSCOE B. STEPHENSON, JR.
The warrant upon which the defendant was tried in the General District Court of Alleghany County charged that he did unlawfully point or brandish a firearm in such manner as to reasonably induce fear in the mind of another in violation of Code § 18.2-282. Upon that charge, the General District Court found the defendant guilty of "disorderly conduct" (Code § 18.2-415), stating that it was "a lesser included offense."
It is my opinion that the offense charged in the warrant (§ 18.2-282) and the offense for which the defendant was convicted (§ 18.2-415) are separate and distinct statutory offenses. A person can be guilty of brandishing a firearm (an offense which may be committed on private property, as well as in public) and not be guilty of disorderly conduct (an offense which only can be committed in a public place). Therefore, disorderly conduct is an entirely separate and distinct offense and is not a lesser included offense of brandishing a firearm.
The action of the General District Court had the effect of acquitting the defendant of the offense charged in the warrant (violation of § 18.2-282), and the purported conviction of disorderly conduct, in my opinion, is a nullity, since the defendant was not charged with or tried for such offense.
Accordingly, the warrant is dismissed.